Citation Nr: 0935351	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by seizures.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a disability 
manifested by fatigue.

4.  Whether new and material evidence has been received to 
reopen service connection for asthma.

5.  Whether new and material evidence has been received to 
reopen service connection for a disability manifested by 
hyperventilation and chest pain.  


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 29, 1989 to 
December 15, 1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


FINDINGS OF FACTS

1.  There is no in-service injury or disease manifesting 
seizures; seizures did not occur during the 17 days of active 
service, and were not chronic in service; and there is no 
competent evidence of a diagnosed current disability 
manifesting seizures. 

2.  Migraine headaches, which were not noted at service 
entrance, clearly and unmistakably preexisted service 
entrance, and clearly and unmistakably were not aggravated 
during the brief period of 17 days of service. 

3.  There is no competent evidence of a diagnosed disability 
claimed as fatigue.

4.  Service connection for asthma was denied in a May 1990 
rating decision, which found that asthma preexisted active 
duty and was not aggravated by service; the Veteran was 
notified of this decision, and did not perfect a timely 
appeal to the decision.

5.  Evidence associated with the claims file since the May 
1990 rating decision denial of service connection for asthma 
is cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim.

6.  Service connection for hyperventilation with chest pain 
was denied in a May 1990 rating decision, which found no in-
service injury or disease; the Veteran was notified of this 
determination, and did not perfect a timely appeal to the 
decision.

7.  Evidence associated with the claims file since the May 
1990 rating decision does not relate to an unestablished fact 
of in-service injury or disease of hyperventilation with 
chest pain that is necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for seizures have not 
been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131,1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008);

2.  Migraine headaches clearly and unmistakably preexisted 
the Veteran's entry into service, and clearly and 
unmistakably were not aggravated by active service.  
38 U.S.C.A.  §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2008).

3.  The criteria for service connection for fatigue have not 
been met.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

4.  Evidence received subsequent to the May 1990 rating 
decision denial of service connection for asthma is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  Evidence received subsequent to the May 1990 rating 
decision denial of service connection for hyperventilation 
and chest pain is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  With respect to VA's duty to assist, the record 
reflects that the RO has attempted to obtain all of the 
records in connection with the Veteran's claim.  The RO has 
contacted all of the medical providers that the Veteran has 
provided the appropriate forms.  The claims file contains VA 
as well as private examination reports and outpatient 
reports.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection.  In the absence 
of evidence of medical treatment for seizures, fatigue, or 
migraine headaches in service or within a reasonable time 
subsequent to the Veteran's military service, the Board finds 
that any medical opinion would be based on pure speculation.  
See 38 C.F.R. § 3.102 (service connection may not be 
predicated on a resort to speculation or remote possibility).

Notice as to what evidence needed has been provided, and 
there is no indication that there is additional evidence or 
development that should be undertaken.  The notices 
adequately explained the requirements for reopening a claim 
of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the Veteran.  See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, the Board finds 
that development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the Veteran.  

Service Connection for Seizures, Headaches, and Fatigue

The Veteran claims that he has various disabilities that 
resulted from shots received during his military service.  
With regard to the previously denied claims, he claimed in 
1990 that he was beaten by a drill sergeant, and had chest 
pains and hyperventilation as a result.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, generally, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Service connection will be presumed for certain chronic 
diseases (e.g., neurological) which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated.  38 U.S.C.A. § 1111.  38 C.F.R. 
§ 3.304(b) states likewise, but also states "[o]nly such 
conditions as are recorded in examination reports are to be 
considered as noted."  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In reaching its conclusions, the Board has considered and 
applied the aggravation standards indicated in VAOPGCPREC 3-
2003 and in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and clear and unmistakable evidence shows that it 
was not aggravated by service.  VAOPGCPREC 3-2003.  In Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry; then the burden falls on the 
government to rebut the presumption of soundness; and that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 requires that VA show by 
clear and unmistakable evidence both that (1) the veteran's 
disability existed prior to service, and (2) that the 
preexisting disability was not aggravated during service.  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(b) (2007).  In Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that the correct 
standard for rebutting the presumption of soundness requires 
that VA show by clear and unmistakable evidence that (1) the 
appellant's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service. 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains statements from 
the Veteran, Social Security Administration (SSA) records, 
service treatment records, as well as reports of private and 
VA examinations and treatment.  

Service Connection for Seizures

After a review of the evidence, the Board finds that the is 
no in-service injury or disease manifesting seizures; that 
seizures did not occur during the 17 days of active service, 
and were not chronic in service.  The service treatment 
records did not reveal any complaints, findings, or diagnoses 
pertaining to seizures.  There is no evidence of in-service 
injury or disease manifesting seizures.  

The Board further finds that there is no competent evidence 
of a diagnosed current disability manifesting seizures.  
Post-service records show that various medical professionals 
have referenced seizures based on history; however, 
clinically, there are no pertinent findings evidencing 
seizures, and the reports of seizures are reported to be of 
post-service onset or are shown to be related to non-service-
connected disorders.  Over the years the Veteran has 
complained of and reported inconsistent and, therefore, not 
credible histories of his seizures.  In a private Seizure 
Questionnaire dated in November 1994, the Veteran reported a 
history of seizures while incarcerated at the Franklin County 
Correctional facility; however, at a February 1995 private 
examination the Veteran denied a history of seizures.  

A December 1995 private report shows that the Veteran 
reported a history of seizures that occurred with his (non-
service-connected) asthma attacks.  He indicated that the 
last one to occur was during Easter of 1994; however, the 
only medical report of record that refers to a Rescue Squad 
is dated in April 1995, at which time he was treated for 
hyperventilation.  It was specifically noted that he did not 
have an acute seizure attack.  

In February 2004, a Virginia Department of Rehabilitative 
Services report shows that the Veteran reported that his 
initial seizure occurred in 1989 during the Gulf War (it 
should be noted that the Veteran was not involved in the Gulf 
War).  

Because there is no competent evidence of a diagnosed current 
disability manifesting seizures, and there is no evidence of 
in-service injury or disease or symptoms of seizure, there is 
nothing in service to which any current symptoms of seizure 
could be related.  The competent evidence of record does not 
include any medical statements or opinions that relate 
seizure to military service.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for seizures, and the claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Migraine Headaches

The service treatment records from the Veteran's brief period 
of service do not show any complaints, findings, diagnosis, 
or treatment regarding headaches.  

Post-service private medical records show that the Veteran 
has reported histories of headaches at various times.  In 
February 1995, he reported that his headaches began in 1976 
or 1977, which is prior to service entrance.  The private 
examiner indicated that his headaches did not fit the 
criteria for migraines, and diagnosed post traumatic 
headaches.  

In a December 1995 private examination report, it was noted 
that the Veteran reported that he has had a history of 
headaches since he fractured his skull at the age of nine 
(although in December 1994 he reported a skull fracture at 
the age of 4 or 5).  The diagnosis was history of migraine 
headaches secondary to skull fracture at the age of nine.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.  If the government fails to 
rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation. Wagner v. Principi, 310 
F.3d 1089, 1096 (Fed. Cir. 2004).

If a preexisting disorder is "noted" on entering service, 
section 1153 applies and the Veteran has the burden of 
showing an increase in disability.  If there was an increase 
in disability, the burden then shifts to the government to 
show that any increase was due to the natural progress of the 
disease.  Id.

According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The Veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  See Harris v. West, 11 Vet. App. 456 (1998), aff'd 
203 F.3d 1347 (Fed. Cir. 2000).  Determinations regarding the 
pre-existence of a disability should be based on medical 
judgment derived from accepted medical principles, and the 
clinical factors pertinent to the basic character, origin, 
and development of such injury or disease.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles regarding incurrence, symptoms, 
and course of the injury or disease, together with all other 
lay and medical evidence concerning the inception, 
development, and manifestations of the impairment.  38 C.F.R. 
§ 3.304(b).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the service treatment records do not show that 
the Veteran reported a prior history of migraine headaches at 
entrance into service.  The Board acknowledges that whether a 
veteran's history alone may be "clear and unmistakable" 
evidence sufficient to rebut the presumption of soundness is 
doubtful.  See Crowe v. Brown, 7 Vet. App. 238 (1994); 
Paulson v. Brown, 7 Vet. App. 466 (1995).  The presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
However, a higher court has explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. 
West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

In this regard, post-service medical records reflect that the 
Veteran reported on more than one occasion that he initially 
began having migraine headaches prior to entrance into 
service.  Moreover, this is noted by physicians who treated 
the Veteran.  The Veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  A layperson is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Federal Circuit has held that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the Veteran's statements of preexisting 
headaches, which were made for treatment purposes, along with 
the medical statements of treating physicians, clearly show 
that migraine headaches pre-existed service.  Gahman v. West, 
12 Vet. App. 406 (1999).  Lay statements made when medical 
treatment was being rendered may be afforded greater 
probative value.  These records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that, although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care)

While the Board finds that the probative evidence constitutes 
clear and unmistakable evidence that headaches existed prior 
to service entrance, VAOPGCPREC 3-03 has established that 
there are two steps to rebut the presumption of soundness at 
entry.  First, there must be clear and unmistakable evidence 
that the headaches preexisted service.  Second, there must be 
clear and unmistakable evidence that headaches were not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.  After a 
review of the evidence of record, the Board finds that 
presumption of aggravation is sufficiently rebutted in this 
case.  38 C.F.R. § 3.102.  

As noted above, there is no evidence of complaints, 
diagnoses, or treatment of headaches during service, 
including in the service treatment records.  In addition, the 
Veteran underwent a VA examination in April 1990 at which he 
made no mention of headaches.  There is no evidence of 
headaches for a significant period subsequent to service 
discharge, until 1995 when post-traumatic headaches were 
diagnosed.  The lack of treatment or complaints during 
service, the normal VA examination in 1990, and the relative 
silence of subsequent medical records establish that there 
was no increase in severity of the preexisting headaches 
during the brief 17 days of active duty service.

After a review of the evidence, the Board finds that the 
evidence demonstrates that migraine headaches, which were not 
noted at service entrance, clearly and unmistakably 
preexisted service entrance, and clearly and unmistakably 
were not aggravated during the Veteran's brief period of 17 
days of service.  For these reasons, the Board finds that the 
presumption of sound condition at service entrance is 
rebutted, and service connection for headaches must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Fatigue

After a review of the evidence, the Board finds that there is 
no competent evidence of a diagnosed disability claimed as 
fatigue.  Over the years the Veteran has reported his fatigue 
to his private physicians; however, there has been no 
pertinent diagnosis in this regard.  A grant of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  See 
38 U.S.C.A. § 1131.  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Further, there is no competent evidence of record that relate 
complaints of fatigue to military service.  Moreover, as 
there is no credible evidence of symptoms of fatigue in 
service, and service treatment records are negative for 
complaints, findings, diagnosis, or treatment for fatigue, 
there is no in-service injury or disease to which any current 
symptoms of fatigue could be related.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
claim for service connection for a disability claimed as 
fatigue, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Reopening Service Connection for Asthma

Service connection for asthma was denied in a May 1990 rating 
decision.  It was determined that asthma preexisted service 
and was not aggravated by his short term (17 days) of active 
duty.  The Veteran did not perfect a timely appeal to that 
determination, and it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  "New and material evidence" 
is defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence of record at the time of the prior denial in 1990 
included the Veteran's service treatment records and VA 
examination report.  These records relate that the Veteran 
denied a history of asthma at the September 1989 examination 
conducted prior to his entrance into military service.  He 
entered active duty on November 29, 1989.  On December 2, 
1989, he reported chest tightness after eating eggs 
(allergy).  It was at this time that he reported a history of 
asthma.  An Entrance Physical Board Proceeding was conducted 
on December 5, 1989.  Based on the Veteran's history, it was 
determined that he had a life long history of asthma that 
existed prior to entrance into military service.  The Board 
further found that the preexisting asthma was not aggravated 
by military service, and recommended separation from service.  

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Pertinent evidence associated 
with the claims file since the RO's May 1990 decision 
includes the written statements of the Veteran, SSA medical 
records, private medical records, and duplicate medical 
records.  

The Veteran's written statements regarding his asthma do not 
add anything to his earlier statements.  While he continues 
to make general statements to the effect that his asthma was 
aggravated during service, his statements are in essence 
cumulative and redundant.  Moreover, his general assertions 
of symptoms of asthma in service do not demonstrate increase 
in severity of the underlying preexisting disability of 
asthma the Veteran had when he entered service.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that such lay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108.  

Some of the medical records were not part of the record at 
the time of the May 1990 decision.  While these records show 
current treatment for variously diagnosed disorders including 
asthma, these records do not tend to demonstrate either that 
the asthma did not preexist service or that it was aggravated 
(that is, permanently worsened in severity) in service.  The 
additional evidence does not contain any medical opinion of a 
nexus (by aggravation) between asthma and his military 
service.  The additional evidence consists primarily of 
records of treatment many years after service that does not 
indicate in any way that asthma should be service connected 
(i.e., that it did not preexist service or was aggravated by 
service).  Such evidence is not new and material evidence 
upon which the claim may be reopened.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  

The Board also considered the duplicate copies of medical 
records.  Duplicate copies of records previously considered 
are not "new" evidence.  As they have been previously 
considered, they do not add to the evidentiary picture.  The 
additional evidence does not show that the preexisting asthma 
did not exist prior to service or that it was aggravated by 
his short term (17 days) of active duty.    For these 
reasons, the Board finds that the evidence associated with 
the claims file since the May 1990 rating decision denial of 
service connection for asthma is cumulative and redundant, 
and does not raise a reasonable possibility of substantiating 
the claim.  In sum, as new and material evidence has not been 
received, service connection for asthma is not reopened.

Reopening Service Connection for Hyperventilation and Chest 
Pains

Service connection for hyperventilation with chest pain was 
denied in a May 1990 rating decision, which found no in-
service injury or disease.  The Veteran was notified of this 
determination, and did not perfect a timely appeal to the 
decision; therefore, the May 1990 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

After a review of the evidence, the Board finds that new and 
material evidence has not been received to reopen service 
connection for chest pain and hyperventilation.  Evidence 
associated with the claims file since the May 1990 rating 
decision does not relate to an unestablished fact of in-
service injury or disease of hyperventilation with chest pain 
that is necessary to substantiate the claim.  

The Veteran's additional written statements regarding his 
hyperventilation do not add anything to his earlier 
statements.  While he continues to suggest that he has a 
disability manifested by hyperventilation, his statements are 
in essence cumulative and redundant.  

The Veteran has submitted new medical records that show that 
at various times he has been treated for the symptom of 
hyperventilation; however, there is still no evidence of in-
service injury or disease causing hyperventilation, or even 
the symptom of hyperventilation in service.  In addition, 
such post-service symptoms of hyperventilation have not been 
related by competent evidence to military service.  Some of 
the post-service symptoms of chest pain have been related to 
the post-service and non-service-connected disorder, and not 
to service.  In sum, as new and material evidence has not 
been received, service connection for hyperventilation and 
chest pain is not reopened.


ORDER

Service connection for a disability manifested by seizures is 
denied.

Service connection for migraine headaches is denied.

Service connection for a disability manifested by fatigue is 
denied.

New and material evidence not having been received, service 
connection for asthma is not reopened; the appeal is denied.

New and material evidence not having been received, service 
connection for hyperventilation and chest pain is not 
reopened; the appeal is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


